s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                             July 19, 2013

                                         No. 04-12-00144-CV

                                  Katherine Elizabeth WILLIAMS,
                                              Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                   From the County Court At Law No 2, Guadalupe County, Texas
                                   Trial Court No. 09-1797-CV
                            Honorable W.C. Kirkendall, Judge Presiding


                                            ORDER
Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

           The panel has considered the appellant’s motion for rehearing, and the motion is denied.



                                                        ___________________________________
                                                        Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2013.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court